Lumpkin, O. J.
The judge, in the exercise of his discretion, has seen fit to grant the defendant a new trial. Can we say that his discretion was flagrantly abused? Everett, the witness who supported the plea of justification, was full and minute in his evidence. Decency forbids that I should recapitulate his testimony. Sufficient to say that he had every *377opportunity of seeing and knowing the truth of what he testified to. He stood in a few -yards of the. party. He communicated it to the teacher immediately. No attempt has leen made to impeach his testimony. The plaintiff relies only upon proof of his good character. One witness, himself unimpeached, seriously damages his character. The judge thought proper, under these circumstances, to award a new trial. We will not disturb his judgment.
Judgment affirmed.